
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R09-OAR-2016-0647; FRL-9960-39-Region 9]
        Approval of California Air Plan Revisions, Mojave Desert Air Quality Management District, Northern Sierra Air Quality Management District, and San Diego County Air Pollution Control District
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to approve revisions to the Mojave Desert Air Quality Management District (MDAQMD), Northern Sierra Air Quality Management District (NSAQMD), and San Diego County Air Pollution Control District (SDCAPCD) portions of the California State Implementation Plan (SIP). These revisions concern aerospace assembly, rework, and component manufacturing operations; emissions statements and recordkeeping; and definitions, respectively. We are proposing to approve local rules to regulate these emission sources under the Clean Air Act (CAA or the Act).
        
        
          
          DATES:
          Any comments on this proposal must arrive by July 21, 2017.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R09-OAR-EPA-R09-OAR-2016-0647 at http://www.regulations.gov, or via email to Andrew Steckel, Rulemaking Office Chief at Steckel.Andrew@epa.gov. For comments submitted at Regulations.gov, follow the online instructions for submitting comments. Once submitted, comments cannot be removed or edited from Regulations.gov. For either manner of submission, the EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e. on the web, cloud, or other file sharing system). For additional submission methods, please contact the person identified in the FOR FURTHER INFORMATION CONTACT section. For the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Arnold Lazarus, EPA Region IX,  (415) 972-3024, Lazarus.Arnold@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        Throughout this document, “we,” “us” and “our” refer to the EPA. This proposal addresses the following local rules MDAQMD Rule 1118, NSAQMD Rule 513, and SDCAPCD Rule 2. In the Rules and Regulations section of this Federal Register, we are approving these local rules in a direct final action without prior proposal because we believe these SIP revisions are not controversial. If we receive adverse comments, however, we will publish a timely withdrawal of the direct final rule and address the comments in subsequent action based on this proposed rule. Please note that if we receive an adverse comment on a particular rule, we may adopt as final the rules that are not the subject of an adverse comment.
        We do not plan to open a second comment period, so anyone interested in commenting should do so at this time. If we do not receive adverse comments, no further activity is planned. For further information, please see the direct final action.
        
          Dated: December 19, 2016.
          Alexis Strauss,
          Acting Regional Administrator, Region IX.
        
        
        This document was received for publication by the Office of the Federal Register on June 12, 2017.
        
      
      [FR Doc. 2017-12474 Filed 6-20-17; 8:45 am]
      BILLING CODE 6560-50-P
    
  